Citation Nr: 0300820	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  92-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches 
secondary to irritable bowel syndrome (IBS).

2.  Entitlement to a higher (compensable) rating for 
service-connected residuals of repair of enterocele and 
posterior colporrhaphy. 

3.  Entitlement to a higher rating for service-connected 
chronic urinary tract infections, currently evaluated 20 
percent disabling. 

4.  Entitlement to a higher rating for service-connected 
low back pain, currently evaluated 60 percent disabling. 

5.  Entitlement to an effective date prior to March 18, 
1988 for a grant of service connection for residuals of 
repair of enterocele and posterior colporrhaphy.

6.  Entitlement to an effective date prior to July 18, 
1996 for a grant of an increased 30 percent rating for 
service-connected IBS.

7.  Entitlement to an effective date prior to November 14, 
1996 for a grant of an increased 40 percent rating for 
service-connected low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1986.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the RO in Hartford, 
Connecticut.  This case was previously before the Board in 
November 1989, August 1991 and August 1994, and the issues 
are currently as stated on the first page of this remand.  
Personal hearings were held before RO hearing officers in 
April 1992, August 1996, and May 1999.  The case was 
subsequently returned to the Board.

The Board also notes that in a June 2002 rating decision, 
the RO granted entitlement to a total disability 
compensation rating based on individual unemployability 
(TDIU rating).


REMAND

In VA Forms 9 (substantive appeal) received in July 1997, 
December 1998, and October 2000, the veteran indicated 
that she wanted a hearing before a member of the Board in 
Washington, DC.  Such a hearing was scheduled for March 
2003. 

By a motion dated in December 2002, the veteran requested 
a videoconference hearing before a member of the Board, to 
be conducted at the RO, instead of a hearing in 
Washington, DC.  Her motion was granted in January 2003.  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted to an appellant who requests a hearing and 
is willing to appear in person.  See also 38 U.S.C.A. § 
7107 (West Supp. 2002) (pertaining specifically to 
hearings before the Board).  As such, and, in accordance 
with the veteran's request, the veteran must be provided 
an opportunity to present testimony at a Board hearing at 
the RO.

Accordingly, this case is hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for 
a Board videoconference hearing at the 
earliest available opportunity, with 
appropriate notification to the veteran 
and her representative.  Unless the 
veteran indicates (preferably, in a 
signed writing) that she no longer 
wants a hearing, the hearing should be 
held, and the claims file returned to 
the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 
 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).





		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




